Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 1, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome the claim objection and 112(b) rejection previously set forth in the Non‐Final Office Action mailed March 31, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-6, 8, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over US20170219364A1 to Lathrop et al., which was cited by applicant (hereinafter, Lathrop) in view of US10810883B1 to Rander et al. (hereinafter, Rander) and in further view of JP2018167776A to Yuka et al. (hereinafter, Yuka).
Regarding claim 1, Lathrop discloses:  a computer-implemented method for path mapping, the computer- implemented method comprising: obtaining, by one or more processors, a path mapping inquiry to at least one expected destination; generating, by one or more processors, two or more alternative paths to the at least one expected destination {the autonomous vehicle makes decisions about upcoming maneuvers that are required to reach a destination (a path mapping inquiry to at least one expected destination), a route to a destination is planned along with alternative routes to the destination (paragraph [0025]); the techniques are implemented in a computer incorporated into the vehicle (paragraph [0061])}.
 Lathrop does not teach: collecting, by one or more processors, parameters from one or more vehicles on the two or more alternative paths, wherein collecting the parameters comprises collecting vehicle data. Rander remedies this and teaches a transport system receives vehicle data (parameters) from each self-driving vehicle (SDV) in a fleet of SDVs operating throughout a given region (abstract); the fleet of SDVs 190 is dispersed throughout a 
Lathrop in view of Rander does not explicitly teach that the parameters are safety parameters and the safety parameter comprises biometric data. Yuka remedies this and teaches {the difference between the position evaluation and the speed evaluation (safety parameters) is added to calculate the driving safety index (see FIG. 5), as evaluation items, longitudinal acceleration, lateral acceleration, yaw rate, etc. (safety parameters) may be added (paragraph [0044] of the English translation). The vehicle sensor 3 includes an in-vehicle camera, a biological sensor (paragraph [0028]). The biosensor measures the driver's heartbeat, pulse, sweating, brain waves, etc., and outputs biometric data (paragraph [0029]). 
Rander and Yuka further teach: wherein calculating the path safety indexes comprises determining in part an interactive impact of the one or more vehicles on at least one path from the two or more alternative paths based on a determined interaction between the one or more vehicles according to the safety parameters {Rander: abstract, col. 5, lines 20-23, col. 7, lines 13-16: [the one or more vehicles on at least one path from the two or more alternative paths] / FIG. 1 is a block diagram illustrating an example transport system in communication with user devices and a fleet of transport vehicles. The transport system 100 can include a communications interface 115 to communicate with the user devices 195 and the fleet of self-driving vehicles (SDVs) 190 [interactive impact of the one or more vehicles based on a determined interaction] over a number of networks 180. the transport system 100 can communicate with human drivers operating transport vehicles, via the drivers' mobile devices 
{Yuka: the vehicle sensor 3 includes, a vehicle behavior sensor, a driver operation detection sensor, a vehicle-to-vehicle communication device [interactive impact of the one or more vehicles based on a determined interaction], a vehicle-infrastructure communication device (paragraph [0028]) / the vehicle-to-vehicle communication device and the vehicle-infrastructure communication device acquire communication data from other vehicles and traffic data from the traffic infrastructure (paragraph [0029])}. 
Lathrop further teaches: processing, by one or more processors, the safety parameters to calculate path safety indexes of the two or more alternative paths; and determining and selecting, by one or more processors, a path between the two or more alternative paths based on the path safety indexes {route optimization (determining and selecting a path) for navigation system processes parameters basing on an autonomous value for given routes and/or route segments (calculating path indexes is implied) (paragraph [0026])}. 

	Similar reasoning applies to claims 12, 17.
Regarding, claim 2, which depends from claim 1, Lathrop further discloses navigating, by one or more processors, at least one autonomous vehicle to the at least one expected destination according to the selected path {a system is disclosed for processing and optimizing a route to a specific destination via a vehicle that has the capability to drive autonomously (paragraph [0007])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle navigation feature of Lathrop with the described invention of Lathrop in view of Rander and Yuka in order to provide navigation for the determined path.
	Similar reasoning applies to claims 13, 18.
Regarding claim 3, which depends from claim 2, Yuka teaches: collecting and processing, by one or more processors, autonomous-driving parameters from the at least one autonomous vehicle to calculate autonomous-driving safety information of the at least one autonomous vehicle {paragraph [0044] of the English translation}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the autonomous-driving parameter handling 
	Similar reasoning applies to claims 14, 19.
Regarding claim 4, which depends from claim 3, Rander teaches: providing, by one or more processors, the autonomous-driving safety information of the at least one autonomous vehicle to the one or more vehicles {the transport system 100 can transmit transport directive 182 to SDVs in the fleet (to the one or more vehicles) that are proximate to such areas in order to provide refreshed SDV data 194 (465)(the autonomous-driving safety information)(col. 16, lines 11-20)}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rander’s feature of the providing information to autonomous vehicles with the described invention of Lathrop in view of Rander and Yuka in order to feedback data to vehicles. 
Similar reasoning applies to claims 15, 20.
Regarding claim 5, which depends from claim 1, Yuka teaches: at least one of the safety parameters is related to a biometric index of at least one driver of the one or more vehicles to indicate a fatigue degree of the at least one driver {the biosensor measures the driver's heartbeat, pulse, sweating, brain waves, etc., and outputs biometric data (paragraph [0029]); prompts the driver by judging the driver's fatigue (paragraph [0062])}.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driver’s biometric data feature of Yuka with 
	Similar reasoning applies to claim 16.
Regarding claim 6, which depends from claim 1, Rander teaches: parameters are selected from a group comprising of the one or more vehicles {abstract}. Yuka teaches: the safety parameters are selected from a group comprising an operational status of the vehicles and a status of an environment {the control unit 11 identifies the existence of the obstacle outside the vehicle (paragraphs [0044], [0094] of the English translation}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple vehicle data collection feature of Rander and vehicle and outside safety parameter feature of Yuka with the described invention of Lathrop in view of Rander and Yuka in order to consider comprehensive safety parameters of vehicles on multiple paths. 
Regarding claim 8, which depends from claim 1, Rander further discloses: the one or more vehicles include at least one autonomous vehicle, and one of the safety parameters is related to an autonomous vehicle safety index of the at least one autonomous vehicle {examples are referenced herein in context of an autonomous vehicle (AV) or self-driving vehicle (SDV) (col. 4, lines 47, 48)}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate autonomous vehicle of Rander with the described invention of Lathrop in view of Rander and Yuka in order to apply the method to autonomous vehicles.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lathrop in view of Rander and Yuka and in further view of US20210061288 A1 to Samel.
	Regarding claim 7, which depends from claim 1, Samel teaches: one of the safety parameters is related to a driving habits index of at least one of driver of a vehicle from the one or more vehicles {methods, systems, and apparatus for automatically detecting and applying a driving style of a driver (abstract); each human driver may have various driving habits or tendencies, which are referred to herein as the driver's style (paragraph [0015])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driving habit feature of Samel with the described invention of Lathrop in view of Rander and Yuka in order to consider driver’s habit as a safety parameter. 
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lathrop in view of Rander and Yuka and in further view of US10935978B2 to Yalla et al. (hereinafter, Yalla).
	Regarding claim 9, which depends from claim 1, Yuka teaches: processing the safety parameters to calculate the path safety indexes of the two or more alternative paths {the traveling safety index is an index based on the reference traveling route Ra (paragraph [0047] of the English translation). Yalla teaches: splitting each of the two or more alternative paths into a plurality of sections {the vehicle 100 may be traveling down a route 816 as shown FIG. 8B, this route 816 may be broken into or represented by two or more sections or segments 824 a-824 h (col. 26, lines 4-6)}. 

Regarding claim 10, which depends from claim 9, Yuka teaches: processing the safety parameters to calculate the path safety indexes of the alternative paths {paragraph [0047] of the English translation}. Yalla teaches that a path is formed by a plurality of sections {col. 26, lines 4-6)}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply safety index calculation of Yuka to the detailed level of processing the safety parameters of each of the plurality of sections associated with the plurality of sections of Yalla to calculate a section safety index for each of the sections, and incorporate such processing with the described invention of Lathrop in view of Rander, Yuka and Yalla in order to provide safety index in the level of each section of a path.
Regarding claim 11, which depends from claim 10, Yuka teaches: processing the safety parameters to calculate the path safety indexes of the alternative paths {paragraph [0047] of the English translation}. Yalla teaches: generating a weighted value for each of the sections; and using a weighting algorithm to calculate the path safety indexes according to the weighted value and the section safety index {the location module 333 can weight lower or filter out segments 824 that are not within or in physical proximity to area 820, those lower weighted or filtered segments 824 are then not considered by the location module 333 (col. 32, lines 66, 67, col. 33, lines 1-3)}. 
. 

Response to Arguments
Applicant's arguments filed June 1, 2021 have been fully considered but they are not persuasive. In response to applicant’s argument that Lathrop in view of Rander and Yuka does not render the independent claims 1, 12 and 17 obvious, 103 rejections are written for the amended claim set.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        




/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661